Case 1:21-cv-01245-SHR Document1 Filed 07/15/21 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

JANE LAVOIE-FERN, )
SHERRY KONWALER, ) CIVIL ACTION
HARVEY HOROWITZ, and )
MARIE BRUEN, )
) No.
Plaintiffs, )
) ELECTRONICALLY FILED
-VS- )
) JURY TRIAL DEMANDED
THE HERSHEY COMPANY, )
)
Defendant. )
COMPLAINT

Plaintiffs, JANE LAVOIE-FERN, SHERRY KONWALER, HARVEY
HOROWITZ, and MARIE BRUEN, by their attorney, GRABOWSKI LAW

OFFICES, LLP, as and for their Complaint, allege as follows:

PARTIES
1. Plaintiff JANE LAVOIE-FERN is an individual with an address in Tacoma,
Washington.
2. Plaintiff SHERRY KONWALER is an individual with an address in Soddy
Daisy, Tennessee.
3. Plaintiff HARVEY HOROWITZ is an individual with an address in Lake

Worth, Florida.

Page 1 of 14
Case 1:21-cv-01245-SHR Document1 Filed 07/15/21 Page 2 of 14

4. Plaintiff MARIE BRUEN is an individual with an address in Boston,
Massachusetts.

5. Defendant THE HERSHEY COMPANY (hereinafter Defendant or
“HERSHEY” ) is now, and at all times mentioned in this complaint was, a foreign
corporation organized and existing under the laws of the State of Delaware, with a

principal place of business at 100 Crystal A Drive, Hershey, Pennsylvania 17033.

JURISDICTION AND VENUE
6. The requirements for diversity jurisdiction under 28 U.S.C. § 1332(a)(1) are
satisfied.
7. All plaintiffs and defendant are from different states and the amount in
controversy is over $75,000.
8. Venue is proper in the Middle District of Pennsylvania under 28 U.S.C. §

1391(b)(1), since Defendant regularly does business in the district.

FACTUAL BACKGROUND
9. Defendant HERSHEY is now, and at all times mentioned in this complaint
was, in the business of producing and selling various food and beverage items,
including certain black licorice products such as its Twizzlers and Good and Plenty

brands.

Page 2 of 14
Case 1:21-cv-01245-SHR Document1 Filed 07/15/21 Page 3 of 14

10. Black licorice contains the compound glycyrrhizin (also known as
glycyrrhizic acid), which is the sweetening compound derived from licorice root.

11. Glycyrrhizin can have very harmful effects on the body, such as causing
potassium levels in the body to fall dramatically, and can create harmful
imbalances in other minerals such as sodium.

12. As a result, consumption of black licorice can cause people to experience
abnormal heart rhythms, high blood pressure, edema (swelling), lethargy, and/or
congestive heart failure.

13. Many black licorice products in the United States use one or more synthetic
ingredients that mimic the flavor and smell of the black licorice root and that are
safer.

14. Defendant, however, has refused to use such substitutes, and instead
continues to use the dangerous glycyrrhizin compound.

15. Due to documented cases, the Food and Drug Administration (FDA) has
issued warnings that eating two ounces of black licorice per day for at least two
weeks could prompt heart conditions in adults 40 and older.

16. The World Health Organization also recommends a maximum intake of 2
mg/kg per day of glycyrrhizic acid due to its potential adverse effects.

17. Despite these warnings, however, Defendant has refused to place any

warnings on its black licorice products.

Page 3 of 14
Case 1:21-cv-01245-SHR Document1 Filed 07/15/21 Page 4 of 14

18. Upon information and belief, Defendant knew for years that its black
licorice products posed a health threat.

19. For example, in 2013, a group of researchers from Chicago's Mercy
Hospital and Medical Center, citing to various medical studies going as far back as
to the 1970’s, published a review in Endocrinology and Metabolism warning of the
substantial threat that consumption of excess licorice posed to the cardiovascular
system, including to the heart, due to the glycyrrhizin component contained
therein.

20. In 2015, a case study published in Pediatric Neurology detailed the account
of a 10-year-old boy who suffered seizures after eating black licorice products, and
recommended that black licorice candy-makers list a recommended daily dose or
warning on their packaging.

21.In 2018, Defendant was sued by a plaintiff in New York when its black
licorice product was alleged to have caused permanent atrial fibrillation.

22. In September 2020, a 54-year-old Massachusetts construction worker died
when his heart stopped after he had begun eating black licorice.

23. Despite this knowledge, Defendant did not place any warnings on its

products, nor change any of the dangerous ingredients contained therein.

Page 4 of 14
Case 1:21-cv-01245-SHR Document1 Filed 07/15/21 Page 5 of 14

24. Defendant’s black licorice products contain no warnings that consumption
of the black licorice product can lead to heart conditions, low potassium, or any of
the other conditions described above.

25. Plaintiffs are all individuals whose lives have been substantially and
detrimentally impacted due to Defendant’s failure to warn consumers of the
dangers of its black licorice products.

26. Prior to the events discussed herein, Plaintiff JANE LAVOIE-FERN was a
strong, healthy female in her 60s.

27. In or about the summer of 2019, JANE began eating HERSHEY’s Good and
Plenty black licorice product quite regularly.

28. In August 2019 JANE began feeling very tired. She found that she could no
longer even walk around the block anymore. She couldn't function and couldn't do
her normal activities. She started falling, and at times would pass out and couldn't
be woken. She found herself to be always exhausted. She couldn’t breathe, she
couldn’t walk, and her heartbeat was very off.

29. As a result of her falls, a number of which were very bad, JANE hurt her
shoulders, elbows, and arms. She also hit her head a number of times and broke a
tooth, and likely broke some bones and suffered some internal tears.

30. As aresult, JANE went to the hospital.

31. At the hospital, JANE died and had to be resuscitated two times.

Page 5 of 14
Case 1:21-cv-01245-SHR Document1 Filed 07/15/21 Page 6 of 14

32. During the process of being brought back to life, JANE’s ribs were broken.

33. JANE was in the ICU, and spent about 2 weeks in the hospital.

34. It turned out that her potassium levels were dangerously low, which had
caused her condition.

35. After being discharged, JANE was put on all sorts of medications, including
blood pressure medications.

36. JANE’s blood pressure was dangerously high, and they were unable to get
the blood pressure to go down or stabilize.

37. Then her blood pressure dropped to dangerously low as a result of all of the
medication, and she nearly died again.

38. Every night JANE went to sleep terrified that she was going to be dead by
the next morning, and she feared for herself and her family, and for what they were
going through because of her condition.

39. JANE’s heart has been permanently damaged, and she continues to be in
recovery from her ordeal.

40. To this day, she does not have even close to the energy that she used to
have.

41. It was months before JANE could even do simple activities, such as go up

the stairs by herself to her bedroom.

Page 6 of 14
Case 1:21-cv-01245-SHR Document1 Filed 07/15/21 Page 7 of 14

42. Prior to this, JANE had never had any history of heart conditions or
problems with her blood pressure.

43. Plaintiff SHERRY KONWALER was a strong, healthy female in her mid-
60s.

44. In or about spring 2020, as a result of the COVID-19 pandemic, SHERRY
was stuck at home, and as a result began eating more HERSHEY’s Twizzlers black
licorice than she used to.

45. SHERRY is diabetic, and so she used to eat a few pieces of black licorice to
bring her sugar up.

46. SHERRY began feeling substantial pain, which lasted for months, but she
could not figure out the cause.

47. In or about early fall 2020, SHERRY began to feel a pain in her back and a
burning sensation in her chest, and she had terrible headaches.

48. When she would try to walk short distances, such as from the house to the
garage, she was unable to breathe and would have to stop half-way.

49. She was unable to walk from the bedroom to the kitchen, and would just have
to stand there in substantial pain until the pain subsided enough for her to continue
walking.

50. SHERRY went and got a chest x-ray, and discovered that she had

substantial edema and her lungs were filled with fluid.

Page 7 of 14
Case 1:21-cv-01245-SHR Document1 Filed 07/15/21 Page 8 of 14

51. SHERRY was admitted to the ER, where it was discovered that she had
dangerously low potassium levels and now had heart failure and skyrocketing
blood pressure.

52. SHERRY was in the hospital for nearly a week, and was put on blood
pressure medications and medication to increase her potassium.

53. SHERRY’s heart has not improved, and she now has permanent congestive
heart failure.

54. She has to be very careful with her salt and mineral intake, and has never
recovered from her ordeal.

55. Plaintiff HARVEY HOROWITZ was a strong, healthy male in his mid-70s.

56. HARVEY began eating black licorice Twizzlers because it was fat free and
helped regulate his bowels.

57. In late spring of 2020 he began experiencing discomfort in his chest.

58. HARVEY got an echocardiogram, and was diagnosed with atrial fibrillation
and was put on blood thinners.

59. He was instructed by his doctor to stop eating black licorice.

60. However, HARVEY’s heart condition has not gone away, and now appears
to be permanent.

61. As a result of this atrial fibrillation, HARVEY’s entire quality of life has

been detrimentally impacted.

Page 8 of 14
Case 1:21-cv-01245-SHR Document1 Filed 07/15/21 Page 9 of 14

62. HARVEY can no longer live as he used to, as he has to be in fear of
engaging in activities or putting himself in situations of stress or anxiety for fear of
causing a heart attack or stroke.

63. Additionally, he will now likely be on medication for the rest of his life.

64. Similarly, because of the blood thinner that he is now required to take,
HARVEY is at risk of cutting himself and bleeding out to death, or even suffering
internal bleeding.

65. This condition that HARVEY will now have to live with for the rest of his
life causes HARVEY great pain and mental anguish, and prevents him from living
his life as he has until now.

66. Plaintiff MARIE BRUEN was a strong, very healthy female in her mid-50s.

67. MARIE began consuming black licorice Twizzlers, and in the latter part of
2019, MARIE was hospitalized twice.

68. Her potassium levels were dangerously low, her blood pressure was at stroke
level, and she was having all sorts of heart issues.

69. Her condition has improved since MARIE has ceased consuming the black

licorice product, but she continues to have lingering heart effects.

Page 9 of 14
Case 1:21-cv-01245-SHR Document1 Filed 07/15/21 Page 10 of 14

70. When MARIE learned in September 2020 that the construction worker,
someone her age who lived near her, had died from consuming Defendant’s black
licorice product, she realized that any tiny change of fate and that could have been
her who had died instead.

AS AND FOR A FIRST CAUSE OF ACTION: STRICT PRODUCTS
LIABILITY

71. Plaintiffs repeat and reallege each and every allegation contained in
paragraphs “1” through “70” inclusive, as if more fully set forth herein at length

72. At all times mentioned in this complaint, Defendant’s black licorice
products posed substantial health risks to consumers like Plaintiffs, and thus was
defective as to manufacture and warnings, causing the black licorice products to be
in a dangerous and defective condition that made them unsafe for their intended
use.

73. There were no warnings included with the black licorice products.

74. These black licorice products posed specific harms that were more
dangerous than a reasonable consumer would expect.

75. The black licorice products were defective when they left Defendant’s
hands.

76. The defective condition of the black licorice products was a major and

substantial factor in causing the injuries to Plaintiffs described above.

Page 10 of 14
Case 1:21-cv-01245-SHR Document1 Filed 07/15/21 Page 11 of 14

77. At the time of the occurrence of the injuries, the black licorice products
were being used for the purpose and in the manner normally intended.

78. Plaintiffs would not have by the exercise of reasonable care discovered the
defect or perceived its danger.

79. By the exercise of reasonable care Plaintiffs would not otherwise have
averted their injury or damages.

80. Had there been an adequate warning on the black licorice products, Plaintiffs
would have heeded the warning.

81. As a direct and proximate result of the defective and dangerous condition of
the black licorice products described above, Plaintiffs suffered the injuries as
described above.

82. Accordingly, as a direct and proximate result of the defective and dangerous
condition of the black licorice products described above, Plaintiffs suffered general
and special damages in an amount to be determined at trial, including for pain and
suffering, mental anguish and emotional distress, disability, loss of enjoyment, loss
of consortium, medical expenses, lost income, and loss of future earnings.

83. Additionally, because Defendant was aware for years of the risk that its
products posed, but did nothing to change its ingredients or warn consumers of the
danger of the products, Defendant demonstrated conscious indifference and utter

disregard for the effect of its product upon the health, safety and rights of others,

Page 11 of 14
Case 1:21-cv-01245-SHR Document1 Filed 07/15/21 Page 12 of 14

and thereby acted wantonly and recklessly.

84. Accordingly, punitive damages should be awarded against Defendant.

AS AND FOR A SECOND CAUSE OF ACTION: NEGLIGENCE

85. Plaintiffs repeat and reallege each and every allegation contained in
paragraphs “1” through “84” inclusive, as if more fully set forth herein at length.

86. At all times mentioned in this complaint, Defendant so negligently and
carelessly manufactured, tested, marketed, and/or sold its black licorice products
that they were dangerous and unsafe for their intended use.

87. Defendant knew or should have known that the black licorice products
posed a health risk for consumers, and therefore was defective.

88. As consumers of its products, Defendant had a duty to warn Plaintiffs of the
serious and latent dangers resulting from the foreseeable use of its products.

89. Defendant failed to warn Plaintiffs of the serious and latent dangers
resulting from the foreseeable use of the black licorice products.

90. As a direct and proximate result of Defendant’s negligence, Plaintiffs
suffered the injuries and damage described above.

91. The injuries sustained by Plaintiffs were caused without any negligence on
the part of Plaintiffs, but were due solely to the negligence, carelessness and

recklessness of Defendant.

Page 12 of 14
Case 1:21-cv-01245-SHR Document1 Filed 07/15/21 Page 13 of 14

92. Accordingly, as a direct and proximate result of Defendant’s negligence,
Plaintiffs suffered general and special damages in an amount to be determined at
trial, including for pain and suffering, mental anguish and emotional distress,
disability, loss of enjoyment, loss of consortium, medical expenses, lost income,
and loss of future earnings.

93. Additionally, because Defendant was aware for years of the risk that its
product posed, but did nothing to change its ingredients or warn consumers of the
danger of the product, Defendant demonstrated conscious indifference and utter
disregard for the effect of its product upon the health, safety and rights of others,
and thereby acted wantonly and recklessly.

94. Accordingly, punitive damages should be awarded against Defendant.

WHEREFORE, Plaintiffs demand that a judgment be entered against
Defendant and in favor of Plaintiffs for general damages, special damages, and
punitive damages in an amount to be proven at trial; together with pre-judgment
and post-judgment interest; attorneys’ fees, the costs and disbursements of the
within action, and such other, further and different relief which this Court deems
just and proper.

Dated: July 15, 2021

Page 13 of 14
Case 1:21-cv-01245-SHR Document1 Filed 07/15/21 Page 14 of 14

Respectfully submitted:

/s| WALTER T. GRABOWSKI
WALTER T. GRABOWSKI, ESQUIRE
ID: PA28296

Attorneys for Plaintiffs
61 N. Washington Street
Wilkes-Barre, PA 18701

(570) 606-6100
Attorney ID Number 28296

Page 14 of 14
